DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, 6, 11, 12, 15, 16, 20, 21, and 26 have been amended. Claims 2 – 4, 7 – 10, 13, 14, 17 – 19, 22 – 25, and 27 are as previously presented. Therefore, claims 1 – 27 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 11/22/2021 has been entered.
Applicant’s amendment overcomes the previously set-forth drawing objections.
Applicant has addressed the 112(b) rejection of claims 1 – 27 relating to the claimed “groups” of the periodic table. Applicant has stated that the groups “are according to the CAS designation” [page 6 of Applicant’s remarks], rather than, for example, according to an IUPAC naming scheme. Therefore, this 112(b) rejection is withdrawn, with the interpretation that "Groups IIIB-VIIIB of the Periodic Table” and "Groups IIIA, IVA, VA, and VIA of the Periodic Table” (recited in claims 1, 15, and 27), and “Groups IVB-VIB of the Periodic Table” (recited in claims 9 and 24) are grouped according to the CAS designation.
Applicant’s amendment overcomes the previously set-forth rejection of claim 16. However, the amendment introduces a new 112(b) rejection of claim 16, as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

	
Claims 6, 9, 11, 21, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While there is support for the limitation "wherein the refractory layer has a compressive residual stress of 0.5-3 GPa" (recited in claim 1) in Table 1 of Applicant's specification, the disclosure as filed does not support "wherein the refractory layer has a compressive residual stress of 0.5-3 GPa" (recited in claim 1) and "wherein the refractory layer is of the formula M1-xAlxN and M is titanium, chromium, or zirconium and 0.4 ≤ x ≤ 0.6 (recited in claim 6). Similarly, the disclosure as filed does not support "wherein the refractory layer has a compressive residual stress of 0.5-3 GPa" (recited in claim 1) and the limitation of claim 6, wherein M is chromium (recited in claim 11). Similarly, the disclosure as filed does not support "wherein the refractory layer has a compressive residual stress of 0.5-3 GPa" (recited in claim 1) and  “wherein the refractory layer comprises Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9” (recited in claim 9). It is noted that Applicant’s specification includes, on page 3, lines 16-19:

    PNG
    media_image1.png
    111
    638
    media_image1.png
    Greyscale

	and also includes the following in Table 1:

    PNG
    media_image2.png
    126
    316
    media_image2.png
    Greyscale

	However, there is lack of support for claims 6, 9, and 11 because the table indicating a residual compressive stress of 0.5-3 GPa (as recited in claim 1) does not specify which composition of the refractory layer results in this claimed residual stress. That is, neither table 1 nor any other part of the disclosure indicates whether a compressive residual stress 0.5-3 GPa is achieved with a refractory layer composition of (1) M1-xAlxN wherein M is titanium, chromium, or zirconium and 0.4 ≤ x ≤ 0.6, or (2) M1-xAlxN wherein M is chromium and 0.4 ≤ x ≤ 0.6, or (3) Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9. For example, the disclosure does not indicate whether the element representing Me is required in the composition in order to achieve a compressive residual stress 0.5-3 GPa. Claims 21, 24, and 25 recite similar limitations and are rejected under 35 U.S.C. 112(a) for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “The nozzle of claim, wherein ....” That is, claim 12 appears to be written as a dependent claim, but does not contain a reference to a claim previously set forth. Therefore, it is unclear whether the scope of claim 12 consists of the limitations in claims 1 and 12, or the limitations in claims 1, 12, and another dependent claim(s). Examiner is interpreting claim 12 as depending from claim 1.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 recites, “The nozzle of claim, wherein ....” That is, claim 12 appears to be written as a dependent claim, but does not contain a reference to a claim previously set forth. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 – 10, 13 – 14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2009/0101629) in view of Ahlgren et al. (US 2008/0273933) and Zapletal et al. (US 6,963,045).
Regarding claim 1, Adams discloses a nozzle for an arc torch comprising (Figs. 2 and 3; [Abstract]): 
a first body comprising a central bore and an exterior surface (see annotated Fig. 2 below); and 
a coating adhered to a surface by physical vapor deposition (PVD) or chemical vapor deposition (CVD) (“erosion resistant coating layer 141” is applied to a surface 134 of a nozzle using “chemical vapor deposition, physical vapor deposition, ...” [0029]; claim 19), the coating comprising a refractory layer including one or more metallic elements selected from the group consisting of aluminum, silicon and metallic elements of Groups IIIB-VIIIB of the Periodic Table (“the erosion resistant material is selected from the group consisting of at least one of a single or mixed high melting point oxide of at least one of rhenium, silicon, aluminum, magnesium, calcium, and zirconium, or at least one of a non-oxide of a carbide, a nitride, a boride, a graphite, or at least one of a silicon carbide and an aluminum oxide” [claim 18]; zirconium, for example, is a metallic element from Groups IIIB-VIIIB).

Adams does not expressly disclose wherein the coating comprises one or more non-metallic elements selected from Groups IIIA, IVA, VA, and VIA of the Periodic Table.
Ahlgren is related to a cutting tool insert comprising a coating applied by PVD [Title]; [Abstract]. Ahlgren solves the same problem as the Applicant, which is to increase the operational lifetime of the tool (Applicant’s specification at page 1, lines 23-25; Ahlgren at [0032]). Ahlgren discloses a coating comprising one or more metallic elements selected from the group consisting of aluminum, silicon and metallic elements of Groups IIIB-VIIIB of the Periodic Table and one or more non-metallic elements selected from Groups IIIA, IVA, VA, and VIA of the Periodic Table (the coating of Ahlgren is Ti1-xAlxN; Titanium is a metallic element selected from Groups IIIB-VIIIB of the Periodic Table; Nitrogen is a non-metallic element selected from Groups IIIA, IVA, VA, and VIA of the Periodic Table).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating comprises one or more metallic elements selected from the group consisting of aluminum, silicon and metallic elements of Groups IIIB-VIIIB of the Periodic Table and one or more non-metallic elements selected from Groups IIIA, IVA, VA, and VIA of the Periodic Table. This results in a “hard and wear resistant refractory coating” [0032], as recognized by Ahlgren.

While Adams discloses wherein the coating is adhered to a surface of the nozzle as described above, Adams does not expressly disclose wherein the coating is adhered to the exterior surface of the first body of the nozzle.
Zapletal is related to a nozzle for a plasma arc cutting torch comprising a coating on a portion of the nozzle [Abstract], wherein the coating reduces nozzle wear and reduces the likelihood that molten material adheres to the nozzle [Col. 2, lines 13-27 and 30-34]. Zapletal discloses wherein the coating can be applied to an insert within the nozzle, to an interior surface of the nozzle, or to an exterior surface of the nozzle [Col. 2, lines 13-34] (“the heat resistant material is applied to the outer surface of the nozzle” [Col. 2, lines 30-31]).


Adams / Ahlgren / Zapletal does not expressly disclose wherein the refractory layer has a compressive residual stress of 0.5-3 GPa.
However, Ahlgren discloses wherein the refractory layer has “a compressive residual stress of >4-6 GPa” [Abstract]. Ahlgren also teaches that a layer with a high level of residual stress can have the beneficial effect of increased wear-resistance and hardness, but can have reduced adhesion to the substrate [0009]. Ahlgren also states, “In JP-A-08-209334 the residual compressive stress of the (Ti,Al)N layer is reduced from about 3 GPa to 1.5-2 GPa and adhesion is improved as compared with the conventional (Ti,Al)N by adding low-hardness elements Co, Ni or Fe and allowing them to enter into solid solution” [0009].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the refractory layer has a compressive residual stress of 0.5-3 GPa. As described by Ahlgren, a desired compressive residual stress can be achieved by including “low-hardness elements” in the layer. Ahlgren describes that particular compositions of the layer can result in beneficial wear-resistance and hardness, but undesired lack of adhesion to a substrate. It would be obvious to one of ordinary skill in the art to include low-hardness elements in the layer, as taught by Ahlgren, to achieve a desired balance between wear-resistance / hardness and ability to adhere to a substrate, to achieve a desired compressive residual stress, such as 0.5-3 GPa.



    PNG
    media_image3.png
    751
    532
    media_image3.png
    Greyscale

Fig. 2 of Adams, annotated

Regarding claim 2, Adams does not expressly disclose wherein the refractory layer has thickness of 1 µm to 10 µm.
Ahlgren discloses wherein the refractory layer has thickness of 1 µm to 10 µm (“The layer has ... a thickness of 1.5-5, preferably 2.5-4 µm” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the refractory layer has thickness of 1 µm to 10 µm. The thickness of the coating is “carefully chosen to suit different cutting application areas and work-piece materials” [0004], as recognized by Ahlgren. Additionally, while the coating of Adams necessarily comprises some thickness, the thickness of the coating in Adams is not disclosed. The courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claims 3 and 4, Adams / Ahlgren does not expressly disclose (claim 3): wherein the refractory layer has a critical load (Lc) of at least 45 kgf, or (claim 4): wherein the refractory layer has a critical load (Lc) of at least 60 kgf.
However, "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.)." MPEP 2112.01-I.

Regarding claim 5, Adams discloses wherein the exterior surface is formed of copper or copper alloy (“fabricating the erosion resistant torch 102, and more particularly the structure that defines the torch nozzle 134 out of at least one of several bulk materials including ... copper ...” [0025]).

Regarding claim 6, Adams does not expressly disclose wherein the refractory layer is of the formula M1-xAlxN and M is titanium, chromium, or zirconium and 0.4 ≤ x ≤ 0.6.
Ahlgren discloses wherein the refractory layer is of the formula M1-xAlxN and M is titanium, chromium, or zirconium and 0.4 ≤ x ≤ 0.6 (“Ti1-xAlxN”, “x=0.4-0.6” [Abstract]).
1-xAlxN and M is titanium, chromium, or zirconium and 0.4 ≤ x ≤ 0.6. This results in a coating that has a desired toughness, wear-resistance, and hardness [0008], [0009], as recognized by Ahlgren.

Regarding claim 7, Adams discloses wherein the refractory layer comprises an oxide of the one or more metallic elements (“The erosion resistant material 140, and in this particular embodiment, the erosion resistant coating layer 141 is comprised of at least one of a refractory material and/or a ceramic material. Refractory materials generally consist of single or mixed high melting point oxides of elements such as rhenium, silicon, aluminum, magnesium, calcium and zirconium [0027]).

Regarding claims 9 and 10, Adams does not expressly disclose (claim 9): wherein the refractory layer comprises Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9, and (claim 10): wherein 0.4 ≤ x+y ≤ 0.6.
Ahlgren discloses (claim 9): wherein the refractory layer comprises Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9, and (claim 10): wherein 0.4 ≤ x+y ≤ 0.6 (“The present invention relates to a coated cutting tool insert of cemented carbide with coating including at least one layer of Ti1-xAlxN deposited by PVD-technique. The layer has x=0.4-0.6” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include (claim 9): wherein the refractory layer comprises Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9, and (claim 10): wherein 0.4 ≤ x+y ≤ 0.6. This results in a coating that has a desired toughness, wear-resistance, and hardness [0008], [0009], as recognized by Ahlgren.

Regarding claims 13 and 14, Adams / Ahlgren / Zapletal does not expressly disclose (claim 13): wherein the nozzle exhibits a continuous welding or cutting lifetime of at least 5 hours, and (claim 14): wherein the nozzle exhibits a continuous welding or cutting lifetime of at least 7 hours.


Regarding claim 27, Adams discloses a nozzle for an arc torch comprising (Figs. 2 and 3; [Abstract]): 
a first body comprising a central bore and an exterior surface (see annotated Fig. 2); and 
a coating adhered to a surface (“erosion resistant coating layer 141” is applied to a surface 134 of a nozzle [0029]; claim 19), the coating comprising a refractory layer including one or more metallic elements selected from the group consisting of aluminum, silicon and metallic elements of Groups IIIB-VIIIB of the Periodic Table (“the erosion resistant material is selected from the group consisting of at least one of a single or mixed high melting point oxide of at least one of rhenium, silicon, aluminum, magnesium, calcium, and zirconium, or at least one of a non-oxide of a carbide, a nitride, a boride, a graphite, or at least one of a silicon carbide and an aluminum oxide” [claim 18]; zirconium, for example, is a metallic element from Groups IIIB-VIIIB).


Ahlgren discloses a coating comprising one or more metallic elements selected from the group consisting of aluminum, silicon and metallic elements of Groups IIIB-VIIIB of the Periodic Table and one or more non-metallic elements selected from Groups IIIA, IVA, VA, and VIA of the Periodic Table (the coating of Ahlgren is Ti1-xAlxN; Titanium is a metallic element selected from Groups IIIB-VIIIB of the Periodic Table; Nitrogen is a non-metallic element selected from Groups IIIA, IVA, VA, and VIA of the Periodic Table).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating comprises one or more metallic elements selected from the group consisting of aluminum, silicon and metallic elements of Groups IIIB-VIIIB of the Periodic Table and one or more non-metallic elements selected from Groups IIIA, IVA, VA, and VIA of the Periodic Table. This results in a “hard and wear resistant refractory coating” [0032], as recognized by Ahlgren.

While Adams discloses wherein the coating is adhered to a surface of the nozzle as described above, Adams does not expressly disclose wherein the coating is adhered to the exterior surface of the first body of the nozzle, by thermal spray.
Zapletal discloses wherein the coating can be applied to an insert within the nozzle, to an interior surface of the nozzle, or to an exterior surface of the nozzle [Col. 2, lines 13-34] (“the heat resistant material is applied to the outer surface of the nozzle” [Col. 2, lines 30-31]). Additionally, Zapletal discloses wherein the coating is adhered by thermal spray (“The heat resistant material 26 may be applied to the copper nozzle 14 by any conventional method, such as ... thermal spray” [Col. 4, lines 5-7]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating is adhered to the exterior surface of the first body. This “protect[s] the nozzle from slag and heat,” and “reduces the likelihood that molten material sprayed from the workpiece will adhere to the outer surface of the plasma arc nozzle” [Col. 2, lines 30-34], as recognized by Zapletal. Additionally, it would have been prima facie obvious to one of ordinary .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adams / Ahlgren / Zapletal in further view of Bisges et al. (US 2014/0023856).
Regarding claim 8, Adams / Ahlgren / Zapletal does not expressly disclose wherein the oxide is selected from the group consisting of chromium oxide, yttria-stabilized zirconia, and aluminum titanium oxide.
Bisges is related to a coating applied to a substrate [Abstract], and solves the same problem as the Applicant, which is to increase the lifetime of an object, which Bisges achieves by applying a coating that achieves corrosion resistance ([0058] of Bisges) (see also Applicant’s specification at page 1, lines 23-25). Bisges discloses a coating comprising, for example, chromium oxide [0070], which results in a “passivating corrosion protection layer” [0070].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the oxide is selected from the group consisting of chromium oxide, yttria-stabilized zirconia, and aluminum titanium oxide. This results in a coating that provides corrosion protection, as recognized by Bisges.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adams / Ahlgren / Zapletal in view of Lechthaler et al. (US 2013/0052477).
Regarding claim 11, Adams / Ahlgren does not expressly disclose wherein M is chromium.
Lechthaler is directed toward cutting tool with a coating [Title]. Lechthaler states, “Both Ti--Al--N and Cr--Al--N are well-established wear resistant coating systems” [0003], and describes the advantages of each of these coatings [0003].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein M is chromium. As described in the rejection of claim 6, .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adams / Ahlgren / Zapletal in view of Schier et al. (US 2015/0211105).
Regarding claim 12, Adams / Ahlgren / Zapletal does not expressly disclose wherein the refractory layer has a surface roughness less than 500 nm.
Schier is directed toward a tool comprising a wear-resistant layer system, which comprises at least one layer of MeX, wherein Me comprises titanium and aluminum, and X is nitrogen or carbon [Abstract]. Schier discloses wherein a TiAlN layer has an average surface roughness Ra of 0.5 µm (which is equivalent to 500 nm) [0031].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the refractory layer has a surface roughness less than 500 nm. This allows for a layer with a desired smoothness. Additionally, regarding wherein the claimed limitation recites “less than 500 nm,” a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP § 2144.05-I. Furthermore, the courts have held that discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05-II-A. It is also noted that Applicant’s specification indicates that a surface roughness of less than 500 nm is achieved after being subjected to a “post-coat treatment,” such as blasting or polishing [page 8, lines 6-16]. Paragraph [0031] of Schier indicates that the surface roughness of 0.5 µm (500 nm) is achieved before a subsequent smoothing procedure, indicating that a surface roughness of less than 0.5 µm (less than 500 nm) would be achieved after the subsequent smoothing procedure.

Claims 15 – 20, 22, and 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2009/0101629) in view of Ahlgren et al. (US 2008/0273933), Zapletal et al. (US 6,963,045), and Anderson (US 4,947,024).
Regarding claim 15, Adams discloses a method of welding or cutting comprising providing an arc torch comprising a nozzle (Fig. 2 shows a welding operation being performed, wherein element 102 is “erosion resistant torch 102, which is preferably a plasma welding torch. A plasma or arc power source 114 supplies the necessary power to the erosion resistant torch 102” [0019]; element 105 is a feedstock used for welding [0023]), 
a first body comprising a central bore and an exterior surface (see annotated Fig. 2); and 
a coating adhered to a surface by physical vapor deposition (PVD) or chemical vapor deposition (CVD) (“erosion resistant coating layer 141” is applied to a surface 134 of a nozzle using “chemical vapor deposition, physical vapor deposition, ...” [0029]; claim 19), the coating comprising a refractory layer including one or more metallic elements selected from the group consisting of aluminum, silicon and metallic elements of Groups IIIB-VIIIB of the Periodic Table (“the erosion resistant material is selected from the group consisting of at least one of a single or mixed high melting point oxide of at least one of rhenium, silicon, aluminum, magnesium, calcium, and zirconium, or at least one of a non-oxide of a carbide, a nitride, a boride, a graphite, or at least one of a silicon carbide and an aluminum oxide” [claim 18]; zirconium, for example, is a metallic element from Groups IIIB-VIIIB).

Adams does not expressly disclose wherein the coating comprises one or more non-metallic elements selected from Groups IIIA, IVA, VA, and VIA of the Periodic Table.
Ahlgren discloses a coating comprising one or more metallic elements selected from the group consisting of aluminum, silicon and metallic elements of Groups IIIB-VIIIB of the Periodic Table and one or more non-metallic elements selected from Groups IIIA, IVA, VA, and VIA of the Periodic Table (the coating of Ahlgren is Ti1-xAlxN; Titanium is a metallic element selected from Groups IIIB-VIIIB of the Periodic Table; Nitrogen is a non-metallic element selected from Groups IIIA, IVA, VA, and VIA of the Periodic Table).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating comprises one or more metallic elements selected from the group consisting of aluminum, silicon and metallic elements of Groups IIIB-VIIIB of the Periodic Table and one or more non-metallic elements selected from Groups IIIA, IVA, VA, and VIA of the 

While Adams discloses wherein the coating is adhered to a surface of the nozzle as described above, Adams does not expressly disclose wherein the coating is adhered to the exterior surface of the first body of the nozzle.
Zapletal discloses wherein the coating can be applied to an insert within the nozzle, to an interior surface of the nozzle, or to an exterior surface of the nozzle [Col. 2, lines 13-34] (“the heat resistant material is applied to the outer surface of the nozzle” [Col. 2, lines 30-31]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating is adhered to the exterior surface of the first body. This “protect[s] the nozzle from slag and heat,” and “reduces the likelihood that molten material sprayed from the workpiece will adhere to the outer surface of the plasma arc nozzle” [Col. 2, lines 30-34], as recognized by Zapletal.

Adams / Ahlgren / Zapletal does not expressly disclose wherein the refractory layer has a compressive residual stress of 0.5-3 GPa.
However, Ahlgren discloses wherein the refractory layer has “a compressive residual stress of >4-6 GPa” [Abstract]. Ahlgren also teaches that a layer with a high level of residual stress can have the beneficial effect of increased wear-resistance and hardness, but can have reduced adhesion to the substrate [0009]. Ahlgren also states, “In JP-A-08-209334 the residual compressive stress of the (Ti,Al)N layer is reduced from about 3 GPa to 1.5-2 GPa and adhesion is improved as compared with the conventional (Ti,Al)N by adding low-hardness elements Co, Ni or Fe and allowing them to enter into solid solution” [0009].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the refractory layer has a compressive residual stress of 0.5-3 GPa. As described by Ahlgren, a desired compressive residual stress can be achieved by including “low-hardness elements” in the layer. Ahlgren describes that particular compositions of the layer can 

While Adams discloses welding a workpiece with the arc torch (Fig. 2, workpiece 110 is shown being welded utilizing feedstock 105), Adams does not expressly disclose wherein the workpiece is a metal or alloy workpiece.
Anderson is related to an arc welding apparatus with a nozzle comprising a coating that resists weld spatter [Abstract], [Col. 3, lines 4-7]. Anderson discloses wherein the workpiece is a metal or alloy workpiece (“metal workpiece 30” [Col. 3, line 13]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the workpiece is a metal or alloy workpiece. This is merely the simple substitution of one known element (the metal workpiece of Anderson) for another (the workpiece of Adams comprising and undisclosed material), to obtain the predictable result of welding an workpiece.

Regarding claim 16, Adams / Ahlgren / Zapletal / Anderson does not expressly disclose wherein the nozzle has a continuous welding or cutting lifetime greater than twice an uncoated nozzle lifetime, the uncoated nozzle having a construction identical or substantially identical to the coated nozzle.
However, the courts have held that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (quoting Minton v. Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1. In this case, the limitation, “wherein the nozzle has a continuous welding or cutting lifetime greater than twice an uncoated nozzle lifetime, the uncoated nozzle having a construction identical or substantially identical to the coated nozzle,” is an intended result of the process steps of “providing an arc torch comprising a nozzle, the nozzle including ... a coating ...; and “welding or cutting ....” Please see also the 112(b) rejection regarding this limitation.
Regarding claim 17, Adams does not expressly disclose wherein the refractory layer has thickness of 1 µm to 10 µm.
Ahlgren discloses wherein the refractory layer has thickness of 1 µm to 10 µm (“The layer has ... a thickness of 1.5-5, preferably 2.5-4 µm” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the refractory layer has thickness of 1 µm to 10 µm. The thickness of the coating is “carefully chosen to suit different cutting application areas and work-piece materials” [0004], as recognized by Ahlgren. Additionally, while the coating of Adams necessarily comprises some thickness, the thickness of the coating in Adams is not disclosed. The courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claims 18 and 19, Adams / Ahlgren does not expressly disclose (claim 18): wherein the refractory layer has a critical load (Lc) of at least 45 kgf, or (claim 19): wherein the refractory layer has a critical load (Lc) of at least 60 kgf.
However, "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who 

Regarding claim 20, Adams discloses wherein the exterior surface is formed of copper or copper alloy (“fabricating the erosion resistant torch 102, and more particularly the structure that defines the torch nozzle 134 out of at least one of several bulk materials including ... copper ...” [0025]).

Regarding claim 22, Adams discloses wherein the refractory layer comprises an oxide of the one or more metallic elements (“The erosion resistant material 140, and in this particular embodiment, the erosion resistant coating layer 141 is comprised of at least one of a refractory material and/or a ceramic material. Refractory materials generally consist of single or mixed high melting point oxides of elements such as rhenium, silicon, aluminum, magnesium, calcium and zirconium [0027]).

Regarding claims 24 and 25, Adams does not expressly disclose (claim 24): wherein the refractory layer comprises Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9, and (claim 25): wherein 0.4 ≤ x+y ≤ 0.6.
Ahlgren discloses (claim 24): wherein the refractory layer comprises Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9, and (claim 25): wherein 0.4 ≤ x+y ≤ 0.6 (“The present invention relates to a coated cutting tool insert of cemented carbide with coating including at least one layer of Ti1-xAlxN deposited by PVD-technique. The layer has x=0.4-0.6” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include (claim 24): wherein the refractory layer comprises Ti1-x-yMeyAlxN, wherein Me is selected from Groups IVB-VIB of the Periodic Table and x > 0, y ≥ 0, and 0.3 ≤ x+y ≤ 0.9, and (claim 25): wherein 0.4 ≤ x+y ≤ 0.6. This results in a coating that has a desired toughness, wear-resistance, and hardness [0008], [0009], as recognized by Ahlgren.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adams / Ahlgren / Zapletal / Anderson in view of Lechthaler et al. (US 2013/0052477).
Regarding claim 21, Adams does not expressly disclose wherein the refractory layer is of the formula M1-xAlxN and M is chromium or zirconium and 0.4 ≤ x ≤ 0.6.
Ahlgren discloses wherein the refractory layer is of the formula M1-xAlxN and M is titanium and 0.4 ≤ x ≤ 0.6 (“Ti1-xAlxN”, “x=0.4-0.6” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the refractory layer is of the formula M1-xAlxN and M is titanium and 0.4 ≤ x ≤ 0.6. This results in a coating that has a desired toughness, wear-resistance, and hardness [0008], [0009], as recognized by Ahlgren.
Ahlgren does not expressly disclose wherein M is chromium or zirconium.
Lechthaler is directed toward cutting tool with a coating [Title]. Lechthaler states, “Both Ti--Al--N and Cr--Al--N are well-established wear resistant coating systems” [0003], and describes the advantages of each of these coatings [0003].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein M is chromium or zirconium. As described above, Ahlgren discloses wherein M is titanium. Lechthaler describes that an advantage of a Cr--Al--N coating (instead of a Ti--Al--N coating) is that the Cr--Al--N coating has a “higher hardness than Ti--Al--N and a much better oxidation resistance” [0003].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Adams / Ahlgren / Zapletal / Anderson in further view of Bisges et al. (US 2014/0023856).
Regarding claim 23, Adams / Ahlgren / Zapletal / Anderson does not expressly disclose wherein the oxide is selected from the group consisting of chromium oxide, yttria-stabilized zirconia, and aluminum titanium oxide.
Bisges discloses a coating comprising, for example, chromium oxide [0070], which results in a “passivating corrosion protection layer” [0070].
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Adams / Ahlgren / Zapletal / Anderson in view of Schier et al. (US 2015/0211105).
Regarding claim 26, Adams / Ahlgren / Zapletal / Anderson does not expressly disclose wherein the refractory layer has a surface roughness less than 500 nm.
Schier discloses wherein a TiAlN layer has an average surface roughness Ra of 0.5 µm (which is equivalent to 500 nm) [0031].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the refractory layer has a surface roughness less than 500 nm. This allows for a layer with a desired smoothness. Additionally, regarding wherein the claimed limitation recites “less than 500 nm,” a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP § 2144.05-I. Furthermore, the courts have held that discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05-II-A. It is also noted that Applicant’s specification indicates that a surface roughness of less than 500 nm is achieved after being subjected to a “post-coat treatment,” such as blasting or polishing [page 8, lines 6-16]. Paragraph [0031] of Schier indicates that the surface roughness of 0.5 µm (500 nm) is achieved before a subsequent smoothing procedure, indicating that a surface roughness of less than 0.5 µm (less than 500 nm) would be achieved after the subsequent smoothing procedure.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
On pages 6 – 7, Applicant discusses the new limitation “wherein the refractory layer has a compressive residual stress of 0.5-3 GPa,” amended into independent claims 1 and 15. This new limitation has been addressed within the 103 rejections above.

However, applying a coating by thermal spray, as disclosed by Zapletal, instead of applying a coating by PVD or CVD, as disclosed by Adams and Ahlgren, would not change the principal operation of the invention being modified. The invention of Adams is a nozzle for an arc torch, and would have the same principle of operation (that is, being capable of, for example, arc cutting or welding) regardless of whether the refractory coating had been applied by PVD, CVD, or thermal spray. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761